MEMORANDUM **
Felix Lozano Sanchez and Maria Angelica Lozano, husband and wife and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals denial of their motion for reconsideration challenging the underlying denial of their application for cancellation of removal due to petitioners’ failure to establish the requisite hardship to their qualifying relatives and the female petitioner’s failure to establish ten years of continuous residence in the United States.
The evidence that petitioners presented with their motion for reconsideration concerned the same basic hardship grounds as their application for cancellation of removal. We therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir.2006). In addition, the female petitioner’s constitutional challenges to the agency’s decision to place her into removal rather than deportation proceedings lack merit. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.